Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the unit invoice prices, less 2)4 per centum, plus invoiced cost of packing, in reappraisement 157881-A; the invoiced unit prices, less 3 per centum, plus 25 per centum, packed, in reappraisements 159697-A and 160367-A; and the invoiced unit prices of items 2054 and 2055, less 2 per centum, plus pro rata share of cost of packing, in reappraisement 159696-A. Insofar as the appeals relate to all other merchandise they are hereby dismissed.
Judgment will be rendered accordingly.